Citation Nr: 0411588	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  02-01 050A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) rating for malaria.


REPRESENTATION

Appellant represented by:	Rick Medlock, Attorney


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




INTRODUCTION

The veteran had active duty service from March 1967 to March 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision in 
which the Department of Veterans Affairs (VA) regional office 
(RO) in North Little Rock, Arkansas, denied entitlement to an 
increased (compensable) rating for malaria.

In a claim filed in December 2001, the veteran asserted that 
he was entitled to service connection for joint pain.  In a 
February 2002 statement, the veteran asserted that he had 
disability from facetal arthritis.  These claims have not 
been adjudicated by the RO and are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claim for an increased 
rating for malaria has been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim for an increased rating 
for malaria, has not submitted additional evidence, and has 
not identified any additional evidence to support his claim.

3.  The veteran's disability from malaria is manifested by 
subjective complaints of occasional chills, without clinical 
findings of active disease, or residuals such as liver or 
spleen damage, or other residual disability or symptoms.




CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
malaria are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.88b, Diagnostic Code 
6304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2003).

It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  Although VA must consider the 
entire record, the most pertinent evidence, because of 
effective date law and regulations, is created in proximity 
to the recent claim.  38 U.S.C.A. § 5110 (West 2003).

The veteran served in the Republic of Vietnam during the 
Vietnam Era.  His service medical records show that he 
contracted malaria during his active duty service.  At the 
time of his medical examination for separation from service, 
the veteran denied any history of ill health other than a 
pre-service kidney operation.  The examiner did not report 
any residual disability from malaria.

The veteran was granted service connection for malaria in an 
October 1970 rating decision, which was evaluated as non-
compensably disabling, effective from July 1970.  This non-
compensable rating has been in effect since that time.

The veteran's disability from malaria has been rated by the 
RO utilizing Diagnostic Code 6304.  Under that diagnostic 
code, malaria as an active disease is rated 100 percent.  A 
note in the diagnostic code provides that the diagnosis of 
malaria depends on the identification of the malarial 
parasites in blood smears.  If the veteran served in an 
endemic area and presents signs and symptoms compatible with 
malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of malaria 
parasites in blood smears.  After active disease resolves, 
malaria is rated on that basis of residuals such as liver or 
spleen damage under the appropriate system.  

The current claim for an increased rating was received by the 
RO in January 2001.  VA outpatient treatment records dated 
during the year preceding the filing of the claim do not show 
treatment of symptoms associated by any examiner with 
residuals of malaria.  The treatment records contained in the 
claims file that were generated subsequent to the veteran's 
claim are also devoid of any indication of treatment for 
residuals or symptoms of malaria.

The veteran was afforded a VA examination for infectious 
disease in August 2001.  He told the examiner he was 
hospitalized for approximately two months for treatment of 
malaria while he was in service.  He reported that he had not 
been treated for malaria since that time.  He denied any 
recurrence of the disease.  He had no current complaints of 
vomiting, chills, fever, night sweats or weight loss.  On 
physical examination, there was no petechia, bruising, 
bleeding, ecchymosis, or lymphadenopathy.  The examiner 
reported an impression of malaria, treated in 1967, without 
recurrence or residuals.

The veteran was afforded another VA examination for 
infectious disease in April 2002.  The veteran told the 
examiner that his in-service malarial symptoms included 
chills and fever, but not jaundice.  He stated that he 
currently had occasional chills.  His weight was stable.  He 
did not complain of fever or anorexia.  He stated that his 
body was stiff at times, but he had had no recurrence of 
malaria.  On physical examination, his abdomen was soft.  His 
liver and spleen were not enlarged.  The was no 
lymphadenopathy, petechia, bleeding, bruises, or jaundice.  A 
laboratory blood test report dated in April 2002 showed that 
the veteran's red blood cell count was slightly lower that 
the reference range.  The reported diagnosis was malaria 
treated in 1967 without recurrence.

In this case, there is no competent medical evidence 
indicating that the veteran has compensable residuals of 
malaria.  Rather, the preponderance of the evidence indicates 
that he does not have residuals of malaria.  He has been 
examined twice for compensation purposes.  He denied 
recurrence of symptoms of malaria such as fever, night 
sweats, or weight loss.  The examiner found no clinical 
indications of residuals such as liver or spleen damage, or 
other residuals.  The examiner concluded that there had been 
no recurrence of malaria since 1967 and that the vetean had 
no residuals of malaria.  In the absence of clinical 
indications of symptoms attributed to residuals of malaria, 
an increased rating for malaria is denied.

In the RO's October 2001 rating decision, a higher rating for 
malaria was considered on an extra-schedular basis.  In Floyd 
v. Brown, 9 Vet. App. 88 (1996), the Court held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the 
RO.  Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2003).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular ratings are 
assignable for manifestations of residuals of malaria, such 
as spleen or liver damage, but the evidence does not show 
such manifestations in this case.  The veteran has not 
required hospitalization or frequent treatment for malaria, 
nor is it shown that the disorder otherwise so markedly 
interferes with employment as to render impractical the 
application of regular schedular standards.  Rather, for the 
reasons noted above, the Board concludes that extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002) became law.  Generally, the VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  Under VCAA, upon 
submission of a substantially complete application, VA must 
notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, what portion of 
that information and evidence is his responsibility and what 
is VA's responsibility, and of VA's inability to obtain 
certain evidence (if that is the case).  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Concerning the content of the VCAA notice requirement, a 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should give VA everything he or she has 
pertaining to his or her claim(s).

In this case, the appellant has been so notified by the RO's 
rating decision, the statement of the case, and the 
supplemental statement of the case, of the evidence needed to 
substantiate the claim.  The appellant also has been informed 
of the duties that the RO would undertake to assist in 
developing the claim.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes that VA has complied with the 
VCAA notification requirements.

VA's duty to assist in the development of a claim includes 
the duty to make as many requests as necessary to obtain 
relevant records from a Federal department or agency, 
including service medical records; medical and other records 
from VA medical facilities, and records from Federal 
agencies, such as the Social Security Administration, as well 
as private medical records identified by the veteran.  
Concerning the claim decided in this decision, the RO has 
obtained all relevant records identified by the appellant or 
otherwise evident from the claims folder.  Further, the 
veteran has been examined for VA purposes in connection with 
this claim, and the reports from those examinations 
associated with the claims file.  Under these circumstances, 
the Board considers the duty to assist requirements under the 
VCAA have been met.   

In regard to the development accomplished in this case, it is 
noted that in a March 2002 letter from the veteran's former 
representative, it was mentioned that the veteran was 
receiving disability benefits administered by the Social 
Security Administration.  The letter specifically requested 
VA to obtain the records maintained by the Social Security 
Administration, which has not been accomplished.  This 
request, however, did not come without a context.  It was 
submitted at the time of a claim for a total disability 
rating based on individual unemployability (TDIU benefits) 
and a claim for an increased rating for post traumatic stress 
disorder (PTSD).  The veteran was subsequently awarded a 100 
percent schedular evaluation for PTSD, (rendering the claim 
for TDIU benefits moot).  In addition, there is no indication 
in the request for these record from the veteran's 
representative, that the basis for the award of Social 
Security disability benefits was for disability from malaria.  
In fact, the Board observes that there is no evidence of any 
recurrence of malaria in more than 30 years.  There is 
evidence, however, showing the veteran was found incompetent 
in a civil court proceeding, and a similar conclusion was 
made by VA in view of the veteran's psychiatric impairment.  
The veteran's incompetence from psychiatric impairment would 
seem to be a far more likely basis for an award of Social 
Security benefits than impairment from malaria not shown to 
have ever recurred and therefore, the Board considers any 
records from the Social Security Administration to be 
irrelevant to the current appeal, and an attempt to obtain 
them unnecessary.  

As noted above, the claim currently under consideration was 
made after November 9, 2000, the date the VCAA was enacted.  
The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004) that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, notice, as 
required by the VCAA, was accomplished after the initial 
unfavorable decision on appeal 

In this regard, the Court in Pelegrini found, on the one 
hand, that the failure to provide the notice until after a 
claimant has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice, and, as such, prejudice 
the claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
No. 01-944, slip op. 13.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id.  ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provided such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This is not a 
reasonable construction of section 5103(a).  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court.  Otherwise, the Court would not have taken 
"due account of the rule of prejudicial error" in reviewing 
the Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 
2004)(There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claims be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While some of the notices required by VCAA were not provided 
to the appellant prior to the first AOJ adjudication of the 
claim in October 2001, the required notice was provided by 
the AOJ via the statement of the case, which included the 
provisions of 38 C.F.R. § 3.159(b).  After such notice was 
provided, the claim was reviewed and a supplemental statement 
of the case was provided to the appellant.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of the claims herein decided, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.


ORDER

Entitlement to an increased rating for malaria is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



